Citation Nr: 0526311	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  98-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bronchial asthma, for the period of May 31, 1996, 
to September 17, 2001; and in excess of 30 percent for 
bronchial asthma, on and after September 18, 2001.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to May 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  The Board remanded the claim in July 
2003 for additional evidentiary development, and it has now 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's bronchial asthma was productive of mild to 
moderate impairment from May 31, 1996, to January 19, 2001.  
During this period, his bronchial asthma was most closely 
characterized by paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
time a year with no clinical findings between attacks; FEV1 
of 71 to 80 percent predicted, or; FEV1/FVC of 71 to 80 
percent, and daily inhalation or oral bronchodilator therapy 
and/or inhalation of anti-inflammatory medication.  

2.  From January 19, 2001, his bronchial asthma is productive 
of findings that more nearly approximate severe impairment, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor; intermittent courses of systemic 
corticosteroids.  

3.  From January 19, 2001, the veteran's bronchial asthma has 
not been manifested by pronounced symptoms with very frequent 
asthmatic attacks, severe dyspnea on slight exertion between 
attacks, and marked loss of weight or other evidence of 
severe impairment of health; or FEV1 of less than 40 percent 
predicted; orFEV1/FVC of less than 40 percent; or more than 
one attacks per week with episodes of respiratory failure; or 
the requirement of daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunosuppressive medications.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no higher, 
for bronchial asthma from May 31, 1996, to January 19, 2001, 
were met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.19, 4.97, 
Diagnostic Code (DC) 6602 (effective prior to Oct. 7, 1996); 
4.97, DC 6602 (2004).  

2.  The criteria for a rating of 60 percent for bronchial 
asthma, but no higher, were met from January 19, 2001.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.19, 4.97, DC 6602 
(effective prior to Oct. 7, 1996); 4.97, DC 6602 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in March 2001 and April 2004, as well as by 
the discussions in the rating decisions, statement of the 
case, and multiple supplemental statements of the case 
(SSOCs).  By means of these documents, the veteran was told 
of the requirements to obtain an increased rating, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in March 2001 and in April 2004 which 
included the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letters, first in 2001 
and then again in 2004, his claims were readjudicated based 
upon all the evidence of record as evidenced by the SOC and 
SSOCs of record.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issue addressed in this 
decision and VA medical records dated through May 2005 were 
also available.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Increased evaluation

Service medical records show that the veteran was diagnosed 
with asthma.  Post service VA pulmonary function testing 
(PFT) in June 1996 showed FEV1 of 86 percent of predicted and 
FEV1/FVC of 104 percent of predicted.  Possible early 
obstructive pulmonary impairment was noted.  Bronchodilator 
therapy was administered.  In July 1996, the veteran reported 
that he had taken the prednisone for a period of 10 months 
and it had been discontinued 3 months earlier.  He was 
currently on bronchodilators, and his asthma was asymptomatic 
at rest but with problems upon physical activity.  PFT showed 
improvement on bronchodilator therapy when compared to PFT in 
March 1996.  Frequency of attacks was twice per week.  VA PFT 
in August 1996 showed FEV1 of 75 percent of predicted and 
FEV1/FVC of 110 percent of predicted.  

Service connection for bronchial asthma was established upon 
rating decision in March 1997, and a 10 percent rating was 
assigned effective from May 31, 1996.  

Subsequently dated VA records from 1996-1997 show that the 
veteran was seen for various respiratory problems, to include 
an upper respiratory infection, flu-like symptoms, and 
congestion.  His history of asthma was noted.  He generally 
weighed in the mid 130s, although on one occasion, it was 
noted that he weighed 153 pounds (Nov. 1997).  Private 
records included an April 1998 naval hospital record which 
reflects that the veteran weighed 140 pounds.  He reported 
that his asthma was being treated with an inhaler which he 
used two to three times per week on an as needed basis.  He 
said that he had had approximately 5 severe asthma attacks 
since its inception, but these incidents did not require 
emergency room care or the use of corticosteroids.  Now, he 
experienced nocturnal asthma symptoms approximately ten times 
per month on the average.  There was some fatigue.  PFT 
revealed an FVC rating of 73 percent of predicted with a 24 
percent improvement in the FEV1 after four puffs of an 
inhaled beta-2 agonist administered by metered dose inhaler.  
The examiner noted that these findings were consistent with a 
mild obstructive ventilatory impairment with significant 
improvement after inhaled beta-2 agonist which was consistent 
with a diagnosis of asthma.  The final diagnoses include mild 
to moderate asthma.  

VA records in October 2000 and early 2001 show that the 
veteran was seen for asthma and another respiratory condition 
(allergic rhinitis).  In October 2000, he weighed 149 pounds.  
On VA visit on January 19, 2001, it was noted that the 
veteran's medications included multiple nasal and oral 
inhalers, including Cromolyn, Vacanese, Beclomethasone, 
Albuterol, and others.  Increased asthma was noted in May 
2001.    

VA PFT report in September 2001 reflects that the veteran 
gave a history to include the development of asthma during 
service.  He said that he initially lost about 10 pounds and 
now his weight fluctuated between 135 to 145 pounds.  He 
complained of shortness of breath after walking one or two 
blocks and asthma attacks 3 -5 times per week.  He walked a 
slow pace and a short distance.  He experienced a loss of 
appetite and felt tired.  He weighed 142 pounds. Examination 
showed no evidence of wheezing, rhonchi, or crackles.  There 
was no evidence of clubbing, cyanosis, or edema.  His 
medications included the use of cromolyn with good response 
without residual side effects.  PFT showed FEV1 of 66 percent 
of predicted value, and FEV1/FVC of 58 percent.  The 
assessment was mild to moderate obstruction without 
significant improvement post bronchodilators.  

Based on the results of the September 2001 PFT, the veteran's 
10 percent rating for bronchial asthma was increased to 30 
percent, effective from the date of the evaluation, September 
18, 2001.  See the RO rating determination of November 2001.  

Subsequently dated treatment records include a VA examination 
report and the result of PFT from January 2003.  The veteran 
reported significant loss of weight in the past 24 months - 
about 35 pounds.  He weighed 140 pounds.  He reported asthma 
attacks of about 4 times per year.  His list of medications 
included the continued use of cromolyn.  FEV1 was 83 percent 
of predicted while FEV1/FVC was 78 percent.  The veteran was 
admitted to a VA hospital on February 21, 2003, for 
exacerbation of asthma.  He was discharged the following day.  
In March 5, 2003, the veteran reported 2 mild episodes of 
asthma since his release from the hospital.  PFT conducted at 
that time found FEV1 of 69.1 percent and an FEV1/FVC of 73 
percent.  

In July 2003, the Board remanded the claim for additional 
evidentiary development.  VA records from April 2004 show a 
brief period of hospitalization for severe exacerbation of 
asthma.  He reported daily asthma exacerbations up to 8 times 
per day.  It was noted that his work as a network engineer 
required him to crawl in attics which were often dusty.  This 
hospitalization was secondary to abrupt, severe asthma attack 
that did not respond to home bronchodilator treatment.  He 
was treated with oxygen, medications, and nebulizer 
treatment.  In addition to other medications, he was 
discharged on prednisone, 14 day taper.  Outpatient treatment 
records show that the veteran continues to be treated with 
daily oral inhalation therapy.  

When examined by VA in early May 2004, it was noted that the 
veteran continued to take cromolyn and prednisone.  Later 
that month, he continued with a dosage of prednisone, 
although decreased in strength since April 2004.  His 
baseline condition was that he had no significant symptoms at 
rest and was able to accomplish the usual activities of daily 
living but avoided situations that exacerbated his asthma.  

VA spirometry in May 2004 reflects was noted to be suboptimal 
due to inconsistent patient effort.  The test was found to be 
within normal limits and the diffusing capacity for carbon 
monoxide (DLCO) was within normal limits.  FEV1 was 68 
percent of predicted and FEV1/FVC was noted to be 81 percent 
of predicted.  VA records in 2004 and 2005 show continued 
treatment for asthma.  He continued on numerous medications.  
In May 2004, he weighed 142.5 pounds.  In October 2004 he 
reported asthma attacks once per week.  He weighed 147.3 
pounds.  His medications included fluticasone and 
montelukast.  In April 2005, it was noted that his 
medications included the use of the steroids, fluticasone, 
montelukast, and prednisone.  In May 2005, he experienced 
symptoms 1-2 times per week.  There had been improvement of 
his frequent asthma exacerbations with the use of prednisone.  
A list of current medications included the continued use of 
fluticasone and montelukast.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Initially, the Board notes that the RO has assigned staged 
ratings.  That is, the 10 percent evaluation assigned from 
May 31, 1996, was increased to 30 percent, from September 18, 
2001, by rating decision in November 2001.  See Fenderson, 
supra.  The Board finds that a 30 percent rating is warranted 
at the time of initial service connection in May 31, 1996.  
And, as reported in detail below, the Board concludes that an 
increase of 60 percent is warranted for the veteran's 
bronchial asthma as of January 19, 2001.  This determination, 
in effect results in a rating of 30 percent from May 31, 
1996, to January 18, 2001, and an increased rating of 60 
percent, but no higher, on and after January 19, 2001.  

The Board notes that the veteran's bronchial asthma is 
evaluated under the provisions of 38 C.F.R. § 4.97, DC 6602.  
The rating schedule for determining the disability 
evaluations for asthma were revised, effective October 7, 
1996, subsequent to the veteran's filing his initial claim.

Under the prior version of DC 6602, a 10 percent rating was 
provided for mild bronchial asthma, characterized by 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating was provided where there was moderate bronchial 
asthma, characterized by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating was 
provided where there was severe bronchial asthma, 
characterized by frequent asthmatic attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication precluding more than 
light manual labor.  A 100 percent rating requires pronounced 
symptoms with very frequent asthmatic attacks; severe dyspnea 
on slight exertion between attacks, and marked loss of weight 
or other evidence of severe impairment of health.  38 C.F.R. 
§ 4.97, Code 6602, effective prior to October 7, 1996.

Under the current version of DC 6602, a 10 percent rating is 
warranted for FEV-1 of 71 to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication.  A 60 percent rating is provided where there is 
FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted; or FEV-1/FVC of less than 
40 percent; or more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602 
(2004).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-00.

When applying the old or new criteria for asthma for the 
period from May 31, 1996, to September 17, 2001, to the 
current case, it is the Board's conclusion that a 30 percent 
rating, but no higher, is warranted from May 31, 1996, 
through January 18, 2001.  

Upon review, the Board notes that the veteran reported twice 
weekly attacks at the time of July 1996 VA examination and 
experiencing 10 nights of asthma symptoms per month in April 
1998, he also noted that he had had only 5 actual severe 
attacks since the condition was diagnosed.  Treatment records 
from 1996 - 1998 reflect intermittent treatment with periods 
of several months between visits for his symptoms as well as 
the daily inhalation or oral bronchodilator therapy and/or 
inhalation of inflammatory medication.  He was seen again in 
October 2000 for respiratory complaints and his asthma and 
rhinitis were noted as was the daily inhalation or oral 
bronchodilator therapy and/or inhalation of inflammatory 
medication. It is the Board's conclusion that manifestations 
of service-connected bronchial asthma for the period from May 
31, 1996, through January 18, 2001, more closely approximated 
the criteria for 30 percent as provided for in DC 6602.  This 
is true whether considering the criteria in effect prior to 
or after October 7, 1996.  

However, during this period of time the medical records do 
not reflect that the veteran's symptoms met the criteria to 
support an evaluation in excess of 30 percent.  The medical 
evidence does not show that there was severe bronchial 
asthma, characterized by frequent asthmatic attacks (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication precluding 
more than light manual labor; pronounced symptoms with very 
frequent asthmatic attacks, severe dyspnea on slight exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health; or FEV-1 of 40 to 55-percent 
predicted; FEV-1/FVC of 40 to 55 percent; at least monthly 
visits to a physician for required care of exacerbations; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; more than one attack 
per week with episodes of respiratory failure; or the 
requirement of daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunosuppressive medications.  
Accordingly, the Board finds that the evidence supports an 
initial evaluation of 30 percent for bronchial asthma 
effective from May 31, 1996, but that the preponderance of 
the evidence does not support an initial evaluation in excess 
of 30 percent effective from May 31, 1996.

 An increase of his symptoms is not suggested until the 
veteran was seen on January 19, 2001.  At that time, the 
Board notes that his prescribed medications included the more 
frequent use of corticosteroids.  This was not indicated in 
prior medical records.  Additionally, increased asthma 
symptoms were described in May 2001, and shortness of breath 
with only slight exertion was noted in September 2001.  
Subsequently dated records reflect that the veteran's 
medications since January 2001 have included the use of 
corticosteroids.  

The medical evidence reveals that as of January 19, 2001, the 
veteran began increased visits with a physician for required 
care of exacerbations including more frequent attacks with 
increased dyspnea on exertion, resulting in intermittent 
prescriptions of corticosteroid for relief of symptoms.  The 
veteran was seen again in February 2001 and an increase in 
symptoms was also specifically reported in May 2001.  In 
September 2001, shortness of breath with only slight exertion 
was indicated, as were 3-5 asthma attacks per week.  There 
was also increased severity of his condition as evidenced by 
PFT results in September 2001.  Subsequently dated records 
reflect that his treatment regimen now included daily 
inhalation, both oral and nasal, of multiple bronchodilators 
and anti-inflammatories and intermittent prescriptions of 14 
day taper of Prednisone with notations that he has shortness 
of breath with any increased activity and still experiences 
attacks weekly.  

The Board's concludes that manifestations of bronchial asthma 
more closely approximate a 60 percent disability rating, 
under either the old or the new criteria, effective from 
January 19, 2001.  This is based on the medical records, 
which reflect an increase of symptoms from that date as 
discussed above.  Specifically, frequent asthmatic attacks, 
one or more weekly, are indicated, and there is marked 
dyspnea on exertion as evidenced by shortness of breath after 
walking only a short distance.  This meets the criteria for a 
60 percent rating pursuant to DC 6602, in effect prior to 
October 7, 1996.  Similarly, the criteria for a 60 percent 
rating is also warranted pursuant to the criteria in effect 
on and after October 7, 1996, in that intermittent visits to 
a physician are shown that require courses of systemic 
corticosteroids.  

What is not shown from January 19, 2001, however, are rating 
criteria that would result in a rating in excess of 60 
percent.  While his asthma symptoms increased at that time, 
more than marked (severe) dyspnea is not demonstrated.  Nor 
is marked loss of weight or other evidence of severe 
impairment of health.  Clearly, the evidence includes 
numerous references to the fact that the veteran lost weight 
after his asthma was diagnosed, and it is noted that the 
veteran reported the loss of 35 pounds in the last two years 
upon exam in 2001.  The evidence reflects, however, that his 
weight has actually remained stable in the years since 
service and his weight has even increased in recent years.  
In 1996, he weighed in the 130s.  In 2004, he weighed as much 
as 147.3 pounds.  It was also noted that he continued to work 
as a network engineer in 2004.  Thus, even though his asthma 
symptoms have increased in recent years, severe impairment of 
health is not indicated that would warrant a rating in excess 
of 60 percent.  Moreover, his PFT results over the years 
would not result in a rating in excess of 60 percent.  It is 
also pointed out that while his symptoms do require daily use 
of steroids, it not indicated that his dosages are high dose 
as required for the total schedular disability rating.  

In reaching these conclusions, the Board has resolved all 
reasonable doubt in the veteran's favor.  Lastly, the Board 
finds that the evidence does not show that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  




ORDER

An initial rating of 30 percent, but no higher, for bronchial 
asthma is warranted from May 31, 1996, through January 18, 
2001.  

A rating of 60 percent, but no higher, is warranted for 
bronchial asthma from January 19, 2001.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


